Citation Nr: 1219196	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  07-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a chronic back disability, to include back pain with right trapezius spasm, and degenerative joint disease of the cervical, thoracic, and lumbar spines.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In July 2009, the Veteran testified at a hearing before a Veterans Law Judge who is no longer employed at the Board.  The Veteran was afforded another Video Conference hearing before the undersigned Veterans Law Judge in April 2012.  Transcripts of these proceedings are of record.  

In November 2009, the Board reopened the Veteran's claim and remanded the case to the RO via the Appeals Management Center (AMC) for further development.  The case was remanded again in May 2011 and most recently in November 2011.  The case has now been returned to the Board for further adjudication.

In characterizing the issue on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In the August 2005 RO decision currently on appeal, service connection was denied for back pain with right trapezius spasm.  However, in light of Clemons and the evidence of record which shows that the Veteran has a diagnosis of degenerative joint disease of the cervical, thoracic, and lumbar spines, the issue on the title page has been recharacterized as listed above.

Subsequent to the August 2011 supplemental statement of the case, the Veteran submitted additional evidence directly to the Board, and waived review of the evidence by the RO.  


FINDING OF FACT

A chronic back disability, to include back pain with right trapezius muscle spasm, and degenerative joint disease of the cervical, thoracic, and lumbar spines, was not present until many years following the Veteran's discharge from service and is not etiologically related to service.


CONCLUSION OF LAW

A chronic back disability, to include back pain with right trapezius muscle spasm, and degenerative joint disease of the cervical, thoracic, and lumbar spines, was not incurred in or aggravated by active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided the required VCAA notice by letters mailed in March 2005, June 2005, and April 2006.  Although the April 2006 letter was sent after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes the claim was most recently readjudicated in an August 2011 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that the ultimate decision of the RO on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

In addition, the record reflects that service, post-service private and VA treatment records have been obtained and the Veteran was afforded a VA examination.  The Veteran also provided testimony at a hearing before the undersigned.  The originating agency also substantially complied with the Board's remand by providing the Veteran with the hearing before the undersigned in April 2012.  

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.


II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


III.  Analysis

The Veteran contends that his current chronic back disability includes back pain with right trapezius muscle spasm, and degenerative joint disease of the cervical, thoracic, and lumbar spines, and is related to a motorcycle accident that occurred during service.

Service treatment records show that on enlistment in August 1966 the Veteran did not complain of any shoulder, neck or back pain, and examination showed a normal spine and normal upper extremities.  In May 1969, the Veteran was involved in a motorcycle accident.  A statement of medical examination and duty status following the accident shows that the Veteran was admitted to the hospital for treatment of lacerations of the body following a motorcycle accident.  Hospital treatment records show treatment for burns and abrasions to the back, and arms, as well as a laceration to the forehead.  

A May 1969 physical examination showed that the neck was within normal limits.  Abnormalities of the back were noted to be large areas of abrasions over the entire back and upper arms.  Chest x-rays taken in June 1969 showed pneumonia in the lingual, but did not reflect any other clinical diagnoses.  A June 1969 discharge summary shows that the Veteran had burns treated that improved over his hospital stay.  After being sent on convalescent leave, the Veteran returned with well-healed wounds and was discharged to duty.  A final diagnosis of first and second degree burns of the back was provided.

On his June 1969 report of medical history at separation from service, the Veteran reported some back pain that he related to his motorcycle accident.  However, physical examination reflected three burn scars on his back, but noted that the Veteran's upper extremities and spine were normal.  A July 1969 record shows that the Veteran was in a motorcycle accident and had pain in his left shoulder as a result.  A separate July 1969 record indicates that the Veteran reported being involved in a motorcycle accident, and complained of pain from the neck down to the chest.  The physician noted that chest x-rays done at the time of the accident were negative.  Physical examination revealed no pain or pressure over the ribs, lumbar spine, or thoracic spine.

The Veteran underwent an enlistment examination in September 1988, at which time he denied any recurrent back pain or shoulder pain.  Physical examination showed a normal spine and normal upper extremities.

The Veteran underwent a VA examination in August 1990 at which time he reported his motorcycle accident during service, and complained of current lumbosacral pain with lower extremity radiation, and a stiff neck.  Posture and gait were within the normal limits.  There was a mild lumbosacral spasm, left greater than the right as well as a trapezius spasm.  A diagnosis of chronic back pain and trapezius spasm was provided.

VA treatment records dated from August 1998 to July 2003 are negative for to any complaints of back pain until June 2001, at which time the Veteran complained of serious pain in the back and right groin area.  The Veteran denied swelling, heavy lifting, or straining.  Records are again negative for any complaints of back pain until August 2004, when the Veteran underwent x-rays of the lumbosacral, thoracic, and cervical spine due to complaints of low back pain.  The x-rays of the lumbar spine revealed hypertrophic changes most marked L2-3, with preservation of the intervertebral disc spaces.  X-rays of the thoracic spine showed mild degenerative changes anteriorly T8 through T10.  X-rays of the cervical spine revealed an incomplete image of C7 in the lateral view, but no evidence of diagnostic abnormality.

In February 2005 the Veteran sought treatment for aching pain in the lower back and right elbow.  The low back pain had been present for more than three months and a diagnosis of arthralgia was provided.  An October 2005 nursing record notes complaints of neck pain.  In February 2006, the Veteran complained of pain in the cervical spine that had been present since his active duty.  An assessment of chronic cervical pain was provided.

An October 2006 treatment record shows complaints of shoulder and back pain reported to be secondary to a motorcycle accident about 38 years ago.  The Veteran described his pain as aching, continuous, and present for more than three months.  On examination there was limited range of motion of the neck.  The physician ordered physical therapy for neck arthropathy.  A January 2007 record continues to show complaints of neck pain and arthropathy.  VA mental health records reflect continued complaints of neck and back pain which the Veteran attributed to his in-service motorcycle accident.

The Veteran was afforded a VA examination in March 2008, at which time he reported pain and muscle spasms around both shoulders following a motor bike accident.  Physical examination showed that the Veteran did not have any muscle that had been injured, destroyed or traversed.  Currently, there were no intermuscular scarring, and no residuals of nerve damage, tendon damage, or bone damage.  There were no findings of muscle herniation, loss of deep fascia, or muscle substance.  There was no limitation of motion of any joint caused by muscle disease or injury and muscle function was normal.  The examiner did note that the Veteran had muscle aches with spasms at times around the shoulder girdle.  Regarding the Veteran's muscles, the examiner provided a diagnosis of a history of muscle spasms with clinically normal muscles. 

Regarding the Veteran's complaints of chronic back pain, the examiner notes that the Veteran reported neck and left lower back pain following his motorbike accident.  Currently the Veteran had constant neck pain, brought on by cold air, and that occasionally disrupted his sleep.  Lower back pain was present on the left side, with normal bowel and bladder functions.  Physical examination showed normal posture with some decreased motion with pain on motion in both the lumbar and cervical spines.  There were no abnormal spinal curvatures, and reflexes and sensation were normal in all extremities.  

X-rays of the cervical spine showed degenerative changes with progression.  X-rays of the lumbosacral spine showed no acute bony injury; degenerative changes with some progression.  X-rays of the thoracic spine showed degenerative changes primarily due to osteophyte formation.  The examiner provided diagnoses of degenerative joint disease of the cervical, thoracic, and lumbar spine, with associated pain.  The examiner additionally noted that the Veteran had been a pastor for the past 20 years but that after service, he was a pipefitter from 1969 to 1972, and a coal miner from 1972 to 1974.  

The examiner opined that it was less likely than not (less than a 50/50 probability) that the Veteran's current cervical spine, thoracolumbar spine, and/or right trapezius muscle disabilities were the result of the Veteran's motorbike accident.  The examiner explained that service treatment records showed treatment for abrasions following his motorcycle accident, but that his discharge examination showed normal spine and neurologic system.  The examiner also reiterated that the examination of the muscles was normal and there was no objective evidence of trapezius problems on either side.

In a June 2008 statement, the Veteran's wife stated that since she met the Veteran, he had complained of pain in his back and neck, which became progressively worse over time.  

On his VA Form 9, the Veteran stated that he was advised upon his discharge to file for service-connection regarding his motorcycle accident, which he did.  He also attributed his current disabilities and pain to service, arguing that x-rays do not show muscle and tissue damage, and that his military service is the only possible source of his current post-injury problems.  The Veteran also submitted an internet article outlining the function of the trapezius muscle on the neck.  The article indicated that the degree of tightness in the muscle affects neck flexibility.  

A May 2008 VA podiatry consultation shows continued complaints of pain and stiffness in the neck.  A June 2008 VA physical rehabilitation consultation shows complaints of numbness and tingling in both the upper and lower extremities.  The Veteran had a normal electrodiagnostic examination of the lower extremities, and results consistent with right upper extremity carpal tunnel syndrome.  Subsequent VA treatment records continue to reflect treatment for neck and back pain.

A July 2009 letter from R.W.M., DC, the Veteran's private chiropractor, shows that the Veteran sought an evaluation in July 2009 for neck and back pain that had been occurring since his 1969 motorcycle accident.  The Veteran reported that the motorcycle accident resulted in injury to his cervical spine as well as several burns to the shoulders and mid back.  He reported he had progressively worsening, constant cervical spine pain and stiffness ever since his accident.  The Veteran also described some thoracic pain beginning about a week and a half ago.  Following examination and review of VA treatment records, the chiropractor stated that the Veteran's injuries could be sustained due to a traumatic injury which resulted in degenerative arthropathy of the cervical spine that has mostly gone untreated for several years.  He further stated that traumatic injuries are the leading cause of chronic neck and back pain due to the natural reparative fibrotic process which in the chiropractor's opinion had manifested in the Veteran.  

The Veteran testified at his July 2009 Board hearing that he spent 17 days in a military hospital following a motorcycle accident and that since the accident, he had a neck problem.  The Veteran also reported that he was treated for muscle spasm while on active duty.  After his discharge, the Veteran stated that the neck pain would wake him up.  Currently he had neck pain that radiated all the way down his back, especially when twisting his head, and he treated his pain with over the counter medications.  

In April 2010, the March 2008 VA examiner reviewed the claims file, including service treatment records, R.W.M., DC's opinion, and the March 2008 examination, and provided an addendum to the previous examination.  The examiner concluded that in 1969, the Veteran had second degree burns on the back, but the service hospital records did not mention any shoulder or back problems throughout the Veteran's entire hospital stay.  Post-service symptoms referring to the back and shoulder were first documented in 2004 and 2006, leaving a gap of nearly three decades between the motorcycle accident and the presentation of symptoms.  The examiner stated that if the accident was responsible for the symptoms, they would have been documented within a few years of the accident, and not three decades later.  Therefore it was unlikely that the motorcycle accident resulted in the current back problems.

An April 2011 letter from the Veteran's chiropractor indicated ongoing treatment for the Veteran's neck disability.  The chiropractor stated that the condition was chronic in nature and was due to his motorcycle accident that occurred on active duty, as related by the Veteran to the chiropractor.

In June 2011, the VA examiner provided another addendum to the prior VA examination.  The examiner noted that the Veteran had subjective symptoms for a long time, but that review of the medical records revealed that the Veteran complained of back pain for the first time in August 2004.  X-rays performed at the time did not show any significant problems of the cervical spine, and showed early degenerative joint disease of the rest of the spine.  In March 2008, x-rays revealed progression of degenerative joint disease of the spine.  Therefore the examiner deduced that the degenerative joint disease of the spine originated around 2004, plus or minus five years, putting the likely onset of the disabilities as several years after the motorbike accident.  The examiner stated that if the cervical and thoracolumbar spine disabilities were due to the motorbike accident or service, the onset of objective findings would have occurred much earlier.  

The examiner further explained that common factors associated with degenerative joint disease of the spine are trauma, aging, obesity, and physically demanding occupations.  The examiner noted that the Veteran had worked in physically demanding jobs immediately following service.  Thus, the examiner concluded there were no objective findings of trapezius muscle spasm; the second degree burns associated with the Veteran's motorcycle accident were healed with no sequale; and the motorcycle accident in service had no relationship to the current spinal conditions.

A January 2011 letter from R.W.M., DC reflects continued treatment for cervical spine pain.  

The Veteran also testified at a hearing before the undersigned in April 2012, at which time he testified that he had been involved in a motorcycle accident during service, and that he believed his current spinal and muscle problems were related to that accident.  The Veteran stated that after the accident he was in the hospital for about two weeks with a back injury, pulled muscles, and a bunch of scar tissue.  Following the accident, he stated he had neck and back pain which he treated over the years with over the counter medications.  He also asserted that when he initially filed his claim for service connection following active service, he filed a claim for service connection for the back, neck, and shoulders, and the RO ultimately granted service connection for his scars.  At the time he thought he was also service-connected for the back, neck, and shoulders, not just the scars.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for back pain with right trapezius spasm.  Private treatment records, VA treatment records, a VA examination, and addendums to the VA examination were obtained to determine whether the Veteran's back pain with right trapezius spasm was related to his active service, specifically to a motorcycle accident during active service.  

The Board notes that the VA examination report and addendums provide opinions that are against the Veteran's claim.  However, the Veteran continues to allege that his neck and back pain is related to his motorcycle accident that occurred during active duty.  Lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. 494, 495(lay person may provide eyewitness account of medical symptoms).  

While the Veteran is competent to state when he first began to have pain in his neck and back, he is not competent to state whether any underlying neck, back, or muscle disability was caused by his active service, including by the motorcycle accident.  The Board notes that a layperson is not considered capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Thus, while the record shows that the Veteran was involved in a motorcycle accident shortly before his discharge from service, and while Veteran can state that he had neck and back pain following the motorcycle accident, whether his currently diagnosed degenerative joint disease of the cervical and thoracolumbar spines are related to his service, including the motorcycle accident, is a medical question that he is not competent to answer.  

In this case, there is no medical opinion specifically linking any muscle disability or the Veteran's degenerative joint disease of the cervical and thoracolumbar spines to any incident of his active service, including the motorcycle accident.  

In that regard, both service and post-service treatment records are negative to any diagnosis of muscle injury.  Moreover, on his 1988 enlistment examination, the Veteran denied any shoulder or back pain, and physical examination showed a normal spine and upper extremities.  In 1990, nearly 21 years after service, the Veteran complained of lumbar pain and neck stiffness, and the record was again negative for any further complaints until 2004.  Moreover, the March 2008 VA examiner found no evidence of any current trapezius muscle injury and concluded that it was less likely than not that the Veteran's diagnosed degenerative joint disease of the cervical, thoracic, and lumbar spines was caused by or was the result of the in-service motorcycle accident.  

Further, in both the April 2010, and June 2011 addendums, the examiner elaborated on the March 2008 opinion.  In April 2010 the examiner indicated that the basis for the March 2008 opinion there was no mention of any shoulder or back problems throughout the Veteran's entire hospital stay following his accident.  Moreover, there was a decades long gap in time between the Veteran's accident and post-service documentation of symptoms; had the accident been responsible for the symptoms, they would have been documented within a few years of the accident and not decades later.  

In the June 2011 addendum, the examiner reiterated the previous conclusions as well as noted that the Veteran's post service civilian work immediately following service were physically challenging and demanding, one of the risk factors for degenerative joint disease.  Thus while the Veteran had subjective symptoms of back pain for a long time, X-rays performed in August 2004 showed no significant problems of the cervical spine, and showed early degenerative joint disease of the rest of the spine.  Thus the examiner opined that the degenerative joint disease of the spine originated around 2004, plus or minus five years, and therefore had no relationship to the Veteran's accident during service.  

The Board acknowledges that R.W.M., DC provided an opinion relating the Veteran's current degenerative joint disease of the cervical, thoracic, and lumbar spine to the Veteran's motorcycle accident during service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board finds Dr. M.'s opinion to be speculative at best.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  In fact, a closer reading of the treatment record reveals that the chiropractor based his opinion solely on the Veteran's reported history, and did not have access to the claims file or records other than the Veteran's post-service VA treatment records when formulating his opinion.  To the extent that the physician noted a history of onset during service, a mere transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

Most importantly, the chiropractor did not review the Veteran's service treatment records, and thus did not address the fact that the records following his motorcycle accident do not show any injury to the back, neck, or muscles, nor that a 1988 examination showed a normal spine and upper extremities.  The chiropractor also did not address the decades long gap in time between the in-service accident, and the initial post-service documentation of symptoms.  Thus the opinions of the Veteran's chiropractor fall short of the level of certainty necessary for the Board to service connect the Veteran for degenerative joint disease of the cervical, thoracic, and lumbar spines, especially in light of the supported opinions against the Veteran's claim provided by the VA examiner.  

Moreover, as noted above, there is approximately a two decade gap in time from the Veteran's discharge to the complaints of lumbar spine and neck pain on the 1990 VA examination.  There is a further 10 year gap in time between the 1990 VA examination and the first documented complaints of back and neck pain noted on the VA treatment records in 2001 and 2004.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gover, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  The Board is of the opinion that the contemporaneous objective medical evidence from service and shortly after has greater probative value than subjective statements made many years later.  Thus the Veteran's assertions as to chronic back and neck pain since his in-service motorcycle accident are not credible.

For the reasons stated above, the Board concludes that the doctrine of reasonable doubt does not apply as the preponderance of the evidence is against the claim for entitlement to service connection for degenerative joint disease of the cervical, thoracic, and lumbar spines.  


ORDER

Service connection for a chronic back disability, to include back pain with right trapezius muscle spasm, and degenerative joint disease of the cervical, thoracic, and lumbar spines, is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


